Exhibit99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing with all other Reporting Persons (as such term is defined in the Schedule 13D referred to below) on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the common stock, par value $0.001, of Penwest Pharmaceuticals Co., and that this Agreement be included as an Exhibit to such joint filing.The Agreement may be executed in any number of counterparts all of which taken together shall constitute one and the same instrument. IN WITNESS WHEREOF, the undersigned hereby execute this Agreement this 12th day of January, 2009. Tang Capital Partners, LP By: Tang Capital Management, LLC By: /s/ Kevin C. Tang Kevin C. Tang, Managing Director Tang Capital Management, LLC By: /s/ Kevin C. Tang Kevin C. Tang, Managing Director /s/ Kevin C. Tang Kevin C. Tang
